DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on June 3rd, 2019 have been entered and accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 and 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sana (US 2014/0008009) in view of Haraguchi (US 2011/0062613).
Regarding claim 1, Sana teaches a method of manufacturing a hollow composite material structure including a skin constituted by at least a thermosetting resin composition and a fiber material (Para. 3), the method using a mold (ref. #61) located in the hollow composite material structure (Fig. 2), the mold being constituted by a plurality of segments (ref. #20, #30, #22, #21) and kept as a single structure by coupling adjacent side surfaces of the segments to each other (Fig. 1; Para. 40 – 41). Sana also teaches the method comprising: laminating a prepreg, configured to become the skin by thermal curing, on an outer peripheral surface of the mold (Para. 38); forming a vacuum bag, configured to seal an outside of the mold after the prepreg is laminated (Para. 38); and subjecting the prepreg to thermal curing while being pressurized by autoclaving of the entire mold (Para. 38; Para. 57) and subjecting the inside of the vacuum bag to vacuum suction (Para. 38). Furthermore, Sana teaches inserting seal members in seal grooves each provided on at least one of the adjacent side surfaces of the segments, each of the seal members being formed in a line shape having ends (Para. 46). However, Sana does not describe the specific limitations of the seal member as described in the instant claim. 
Yet, in a similar field of endeavor, Haraguchi discloses an invention for producing a resin foam molded product (Para. 1). Furthermore, Haraguchi discloses a mold for foam molding, which includes a packing seal (analogous to the claimed seal member) provided between mating surfaces of pieces of the mold so as to extend along a cavity of the mold, the packing seal being held in a groove provided in the mating surface, wherein in the state where the mold is open, a void portion is provided along the packing seal, and upon clamping of the mold, the packing seal is pushed into the void portion (Para. 18). Haraguchi teaches the “packing seal” comprising: a part of the seal member (ref. #5) which part contacts a bottom surface (ref. #6a) of the seal groove (ref. #6) when the seal member (ref. #5) is inserted in the seal groove (ref. #6) is referred to as a seal bottom portion (Fig. 2a); a part of the seal member (ref. #5) which part is opposed to 
It would have been obvious to a person having ordinary skill in the art, at the time to modify the method taught by Sana for manufacturing a hollow composite material structure having a seal member, so that a part of the seal member which part contacts a bottom surface of the seal groove when the seal member is inserted in the seal groove is referred to as a seal bottom portion; a part of the seal member which part is opposed to the seal bottom portion is referred to as a seal upper portion, a lip portion is provided at the seal upper portion such that at least a tip end of the lip portion projects to an outside of the seal groove when the seal member is inserted in the seal groove; the seal member is hollow therein or includes a concave portion on at least the segments are coupled to each other, the seal member is crushed in a cross sectional direction by the other of the adjacent side surfaces of the segments, since Haraguchi teaches that by providing a seal member as disclose by his invention, provides an air tight seal that will avoid burrs to be formed, therefore improving the cost efficiency of the process (Para. 11 – 12)
Regarding claim 2, Sana in view of Haraguchi teaches the invention disclosed in claim 1, as described above. Furthermore, Sana teaches the composite material structure includes a skeleton member in addition to the skin (Fig. 1); the skeleton member is attached to the outer peripheral surface of the mold (Fig. 1), and the prepreg is laminated on an outside of the skeleton 
Regarding claim 9, Sana in view of Haraguchi teaches the invention disclosed in claim 1, as described above. Additionally, Haraguchi teaches a lip portion (ref. #5b) that projects in a normal direction of the seal upper portion or projects so as to be inclined relative to the normal direction of the seal upper portion (Fig. 2a; Fig. 4); and Hara also teaches that one of a width of the seal upper portion and a width of the seal bottom portion in a cross section of the seal member is larger than the other (Fig. 2a).
Regarding claim 10, Sana in view of Haraguchi teaches the invention disclosed in claim 1, as described above. Additionally, Haraguchi teaches the concave portion is also formed on the seal upper portion (ref. #5c) so as to be located close to the lip portion (ref. #5b) (Fig. 2a; Fig. 4).

Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sana and Haraguchi as applied to claim 1 above, and further in view of Pillon (US 2016/0167316).
Regarding claim 5, Sana in view of Haraguchi teaches the invention disclosed in claim 1, as described above. However, these references do not teach a plurality of segments are fixed to a pair of annular holding members. 
Yet, in a similar field of endeavor, Pillon teaches  a mold (ref. #1) for manufacturing a hollow composite material structure (Para. 2), the mold being located in the hollow composite material structure (see Fig. 4b), the mold comprising: a plurality of segments (ref. #30, #33) including side surfaces configured to be coupled to each other (Para. 55), and an annular holding member (ref. #68) configured to fix both respective end surfaces of the segments (Fig. 4b; Para. 60), wherein the segments are kept as a single structure by coupling the side surfaces of the segments to each other and fixing the end surfaces of the segments to a pair of annular holding member (ref. #68; ref. #76) (Fig. 4b; Para. 60 – 62);

Regarding claim 6, Sana in view of Haraguchi and Pillion teaches the invention disclosed in claim 5, as described above. Additionally, Pillon teaches the plurality of segments include: a segment having the side surface on which ta seal groove (ref. #51; ref. #52) is provided (ref. # 60); and a segment having the side surface on which the seal groove is not provided (ref. #61) (Fig. 4a; Fig. 3b).
Regarding claim 7, Sana in view of Haraguchi and Pillion teaches the invention disclosed in claim 6, as described above. Additionally, Pillon teaches a surface of the segment which surface constitutes an outer peripheral surface of the single structure is referred to as a front surface of the segment (see Figs. 4a-b), the segments includes two types of segments (ref. #30, #33) that are first segments (ref. #30) each having such a shape that when the first segment is arranged horizontally with the front surface facing upward, each of both side surfaces of the first segment faces a horizontal direction or a direction inclined upward relative to the horizontal direction (ref. #51, Fig. 4b), and second segments (ref. #33) each having such a shape that when the second segment is arranged horizontally with the front surface facing upward, each of both side surfaces of the second segment faces a direction inclined downward relative to the horizontal direction (ref. #52, Fig. 4b); the first segments and the second segments are kept as the single structure by alternately arranging the first and second segments and coupling the side surfaces of the first and second segments to each other (Para. 55], Figs. 3a-b and Figs. 4a-b); and the seal grooves (ref. #51) are provided only on the side surfaces (PILLON’s 51) of the first segments (ref. #30) (ref. # 50, in Fig. 3b, is a seal fitted in a seal groove only provided on ref. #30).
Regarding claim 8, Sana in view of Haraguchi and Pillion teaches the invention disclosed in claim 6, as described above. Additionally, Pillon discloses a plurality of concave portions into which skeleton materials of the composite material structure are fitted are formed on the front surfaces of the first segments and the front surfaces of the second segments, which are then fixed to the annular holding members (Figs. 3a-b; Figs. 4a-4b).

Allowable Subject Matter
Claims 3 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The prior art as a whole fails to teach all the limitations of claim 3, specifically failing to teach each seal groove of the plurality of seal grooves with two end portions that are both bent toward the front surface of the corresponding segment. Furthermore, it would not have been obvious to one of ordinary skill in the art to make this modification. Thus, claim 3 is allowable over the prior art. Claim 4 is allowable based on dependency on claim 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743